Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on February 01, 2021. Claims 1-20 were pending in the Application. Claims 1, 9, and 15 are amended. No new claims have been added. Claims 1, 9, and 15 are independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 9, and 15. Thus Claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and not persuasive. This action is made FINAL.

Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

The claims are replete with intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have little patentable weight.  Please find and correct all occurrences.  These are provided for example.  

The following claim phrases are intended use:
Independent Claim 1, line 12 - "for each of a plurality of entities; ", line 13 - "for each respective entity of a plurality of entities by: ", line 14 - "for the line 21 - “for each respective business-activity-compliant entity by:”, line 22 - “for the plurality of financial rules, …”, page 6, line 2 - “for the respective business-activity-compliant entity;”, page 6, line 3 - “for each screening methodology of the plurality of screening methodologies:”, and page 6, line 19 - “for the respective business-activity-compliant entity ...” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 4, line 5 - “for the plurality of financial rules;” and line 9 - “for the respective business-activity-compliant entity ...” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 6, line 3 - “for each of the plurality of entities.” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not positive steps in the claim.
Dependent Claim 7, line 3 - “for each of the plurality of entities.” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not positive steps in the claim.
Dependent Claim 8, line 3 - “for each of the plurality of entities; and” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not positive steps in the claim.
Independent Claim 9, line 2 - "for each of a plurality of entities; ", line 3 - "for each respective entity of a plurality of entities with … ", line 7 - "for the respective entity complies with … ", page 9, line 3 - “for each respective business-activity-compliant entity with …”, page 9, line 7 - “for the plurality of financial rules, …”, page 9, line 10 - “for each screening methodology …”, and page 9, line 25 - “for the respective business-activity-compliant entity ...” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 10, line 5 - “for the plurality of financial rules;” and line 9 - “for the respective business-activity-compliant entity ...” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 12, line 1-2 - “for the respective business-activity-compliant entity includes:” and line 3 - “for the respective business-activity-compliant entity.” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 13, line 1-2 - “for the respective business-activity-compliant entity includes:” and line 3-4 - “for the respective business-activity-compliant entity.” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 14, line 1-2 - “for the respective business-activity-compliant entity includes:” and line 3-4 - “for the respective business-activity-compliant entity; and” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Independent Claim 15, line 4 - - "for each of a plurality of entities; ", line 5-6 - "for each respective entity of a plurality of entities by: ", line 9 - "for the respective entity complies … ", page 12, line 6-7 - “for each respective business-activity-compliant entity with …”, page 12, line 10 - “for the plurality of financial rules, …”, page 12, line 14 - “for each screening methodology …”, and page 12, line 29-30 - “for the respective business-activity-compliant entity ...” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 16, line 5-6 - “for the plurality of financial rules;” and line 9-10 - “for the respective business-activity-compliant entity ...” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 18, line 2 - “for the respective business-activity-compliant entity includes:” and line 3 - “for the respective business-activity-compliant entity.” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 19, line 2 - “for the respective business-activity-compliant entity includes:” and line 3-4 - “for the respective business-activity-compliant entity.” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 20, line 2 - “for the respective business-activity-compliant entity includes:” and line 3-4 - “for the respective business-activity-compliant entity; and” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.

Drawings
The drawings are objected to because 
Figure 3, Replacement Sheet, reference 321, “Activity rules and financial rules and tolerances 321” should read “Business activity rules and financial rules and tolerances 321” to be consistent with the wording in the specification, page 17, lines 19-20 and lines 23-24.   
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections








Independent Claim 15 is objected to because of the following informalities:
Page 12, Line 4, “… the plurality of ed business …” should read “…the plurality of business …”
Appropriate correction is required.

Specification










The disclosure is objected to because of the following informalities: 
In the Amendments to the Specification in the Applicant Remarks dated February 01, 2021, lines 5-6, which correlates to page 17, lines 23-24, of the specification as filed on August 6, 2019, “Business activity rules and financial rules 321 …" should read "Business activity rules and financial rules and tolerances 321 …"
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claims 1, 9, and 15, and Dependent Claims 2-8, 10-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 1, line 4 recites the term "adjustable"; lines 8 and 10 recite the term “adjusting”; and lines 15, 23, and page 6, line 19 recite the term “adjusted”. The term “adjust”, and the various variants of the term “adjust”, are vague and indefinite. The term "adjust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “adjust”, and the various variants of the term “adjust,” is being defined by the Examiner as “to bring to a more satisfactory state”. The specification on page 13, lines 2-3, recites “… where the financial threshold rules are adjusted or screened within the set tolerances. Examiner contends that the terms “adjust” and “screen” are two different terms with two different meanings. Examiner is defining the term “screen”, and the various variants of the term “screen”, to examine usually methodically in order to make a separation into different groups, which is different from the meaning for the term “adjust” as defined above. 
Independent Claim 9, line 4 recites the term "adjustable"; line 5 and page 9, line 5 recite the term “adjusting”; and line 8, and page 9, lines 8 and 25, recite the term “adjusted”. The term “adjust”, and the various variants of the term “adjust”, are vague and indefinite. The term "adjust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “adjust”, and the various variants of the term “adjust,” is being defined by the Examiner as “to bring to a more satisfactory state”. The specification on page 13, lines 2-3, recites “… where the financial threshold rules are adjusted or screened within the set tolerances. Examiner contends that the terms “adjust” and “screen” are two different terms with two different meanings. Examiner is defining the term “screen”, and the various variants of the term “screen”, to examine usually methodically in order to make a separation into different groups, which is different from the meaning for the term “adjust” as defined above.
Independent Claim 15, line 7 and page 12, line 8 recite the term “adjusting”; and line 10, and page 12, lines 11 and 29, recite the term “adjusted”. The term “adjust”, and the various variants of the term “adjust”, are vague and indefinite. The term "adjust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “adjust”, and the various variants of the term “adjust,” is being defined by the Examiner as “to bring to a more satisfactory state”. The specification on page 13, lines 2-3, recites “… where the financial threshold rules are adjusted or screened within the set tolerances. Examiner contends that the terms “adjust” and “screen” are two different terms with two different meanings. Examiner is defining the term “screen”, and the various variants of the term “screen”, to examine usually methodically in order to make a separation into different groups, which is different from the meaning for the term “adjust” as defined above.
Independent Claims 1, 9, and 15, and Dependent Claims 2-8, 10-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 1, page 6, line 1 recites the limitation "a plurality of screening methodologies …"; lines 5, 7, 8, 10, and 11 recite the limitation “the screening methodology …”; and lines 6, 9, and 12 recite the limitation “another screening methodology”. There is insufficient antecedent basis for these limitations in the claim. The limitation is also vague and indefinite as it is unclear as to which of the “plurality of screening methodologies” that “the screening methodology” is referring to.  Also, it is vague and indefinite as to what “another screening methodology” is referring to. For examination purposes, Examiner is interpreting the screening methodology as a sequential or serial screening methodology so as to develop search strategies to search for prior art. 
Independent Claim 9, page 9, line 9 recites the limitation "a plurality of screening methodologies …"; line 11, 13, 14, 16, and 17 recite the limitation “the screening methodology …”; and lines 12, 15, and 18 recite the limitation “another screening methodology”. There is insufficient antecedent basis for these limitations in the claim. The limitation is also vague and indefinite as it is unclear as to which of the “plurality of screening methodologies” that “the screening methodology” is referring to.  Also, it is vague and indefinite as what “another screening methodology” is referring to. For examination purposes, Examiner is interpreting the screening methodology as a sequential or serial screening methodology so as to develop search strategies to search for prior art.
Independent Claim 15, page 12, line 12 recites the limitation "a plurality of screening methodologies …"; line 15, 17, 18, 20, and 21 recite the limitation “the screening methodology …”; and lines 16, 19, and 22 recite the limitation “another screening methodology”. There is insufficient antecedent basis for these limitations in the claim. The limitation is also vague and indefinite as it is unclear as to which of the “plurality of screening methodologies” that “the screening methodology” is referring to.  Also, it is vague and indefinite as what “another screening methodology” is referring to. For examination purposes, Examiner is interpreting the screening methodology as a sequential or serial screening methodology so as to develop search strategies to search for prior art.
Dependent Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 4 recites the limitation “the at least one threshold setting, includes:” in lines 3-4. There is insufficient antecedent basis for the term “threshold.” Examiner is unable to ascertain if “threshold” is the same as “tolerance.” As the specification provides a definition for “threshold,” on page 9, lines 15-18, as “these financial threshold rules define financial ratio with respective thresholds (e.g., a maximum acceptable ratio limit), and provides a definition for “tolerance,” on page 10, lines 2-4, as “the tolerance rules indicate different acceptable levels of financial data values with respect to the financial threshold rules when the financial threshold rules are not met … Examiner is defining the term “tolerance” to be the allowable deviation from a standard, and defining the term “threshold” to be a level, point, or value above which something is true or will take place and below which it is not or will not. Therefore, based on these two definitions and the definitions in the specification as identified, Examiner is not construing “tolerance” to be the same as and interchangeable with “threshold” as the two definitions have two different meanings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














The Independent Claims 1, 9, and 15 and Dependent Claims 2-8, 10-14,  and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “2019 Revised Patent Subject Matter Eligibility Guidance.”
Independent Claim 1 recites a system; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101. Independent Claim 9 recites a method; and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. §101. Independent Claim 15 recites a computer-readable non-transitory storage medium; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101.
Independent Claims 1, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of “using business activity and financial rules to screen entities prior to making investments in the business(es),” which is grouped under “certain methods of organizing human activity” because it recites fundamental economic principles or practices, including mitigating risk, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a computer system, a memory, a processor, and a computer-readable non-transitory storage medium), the claims are directed to obtaining new business activity rules data and new financial rules data; adjusting business activity rules based on the obtained new business activity rules data; adjusting financial rules based on the obtained new financial rules data; obtaining first and second entity data; screening first data; determining if the first entity data complies with the business activity rules, including adjusted business activity rules; adding investments associated with the respective entity to a first list of non-usable investments in response to the respective entity failing to comply with business activity rules; identifying the respective entity as a business-activity-compliant entity in response to the respective entity complying with the business activity rules; screening second entity data; receiving tolerance setting(s) pertaining to financial rules, including adjusted financial rules; defining screening methodologies to apply to the second entity data; determining whether the screening methodology is to be performed sequentially or in parallel with another screening methodology; adding the screening methodology to a list of sequential screening methodologies in response to a determination that the screening methodology is to be performed sequentially with another screening methodology; adding the screening methodology to a list of parallel screening methodologies in response to a determination that the screening methodology is to be performed in parallel with another screening methodology; employing each respective screening methodology, wherein the screening methodologies included in the list of parallel screening methodologies are employed in parallel with other screening methodologies and the screening methodologies included in the list of sequential screening methodologies are employed sequentially; applying financial rules, including adjusted financial rules to the second entity data in accordance with the respective screening methodology; determining if the applied financial rules satisfy the tolerance setting(s); adding investments associated with the respective business-activity-compliant entity to a second list of usable investments in response to the applied financial rules satisfying the tolerance setting(s); adding the investments associated with the respective business-activity-compliant entity to the first list of non-usable investments in response to the applied financial rules failing to satisfy the tolerance setting(s); and providing the second list of usable investments to a user computing device, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claims 1, 9, and 15 recite an abstract idea.




This judicial exception is not integrated into a practical application because, when analyzed under prong two of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements listed above in Independent Claims 1, 9, and 15, such as “a computing system”, “a memory”, “a processor”, and “a computer-readable non-transitory storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of using business activity and financial rules to screen entities prior to making investments in the business(es). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system would be invoked merely as a tool.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “using business activity and financial rules to screen entities prior to making investments in the business(es)” using computer technology (e.g., a computer system, a memory, a processor, and a computer-readable non-transitory storage medium). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, Independent Claims 1, 9, and 15 are not patent eligible.
The Dependent Claims 2-8, 10-14, and 16-20 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claims 1, 9, and 15. 
Dependent Claims 2-8 are dependent on Independent Claim 1 and include all the limitations of Independent Claim 1; Dependent Claims 10-14 are dependent on Independent Claim 9 and include all the limitations of Independent Claim 9; and Dependent Claims 16-20 are dependent on Independent Claim 15. Therefore, the Dependent Claims 2-8, 10-14, and 16-20 recite the same abstract idea of “using business activity and financial rules to screen entities prior to making investments in the business(es)”, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles or practices, including mitigating risk. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do not recite additional elements, specifically or at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Independent Claims 1, 9, and 15, and Dependent Claims 2-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammers (U. S. Patent Application Publication No. 20130304670 A1), herein referred to as Hammers, in view of Qasem et al (U. S. Patent Application Publication No. 20020077949 A1), herein referred to as Qasem, and in further view of Shah (U. S. Patent Application Publication No. 20070038551 A1), herein referred to as Shah.

Independent Claims 1, 9, and 15
Hammers discloses a memory that stores computer instructions, a plurality of business activity rules, and a plurality of financial rules, wherein the plurality of business activity rules and the plurality of financial rules are adjustable by the computing system; a processor that executes the computer instructions to perform actions, including:
(See Hammers, FIG. 4 and [0049]-[0050])
obtaining at least one of new business activity rules data and new financial rules data;
(See Hammers, [0015]-[0016])
adjusting one or more business activity rules of the plurality of business activity
rules based on the obtained new business activity rules data;
(See Hammers, [0023])
adjusting one or more financial rules of the plurality of financial rules based on            the obtained new financial rules data;
(See Hammers, [0020])
screening first data for each respective entity of a plurality of entities by:
determining if the first data for the respective entity complies with the plurality of business activity rules, including the one or more adjusted business activity rules;
(See Hammers, [0016])

screening second data for each respective business-activity-compliant entity by:
receiving at least one tolerance setting for the plurality of financial rules, including the one or more adjusted financial rules;
(See Hammers, [0040])
for each screening methodology of the plurality of screening methodologies: determining whether the screening methodology is to be performed sequentially or in parallel with another screening methodology;
(See Hammers, FIG. 1 and [0010], … FIG. 1)
adding the screening methodology to a list of sequential screening methodologies in response to a determination that the screening methodology is to be performed sequentially with another screening methodology;
(See Hammer, FIG.1 and [0011])
adding the screening methodology to a list of parallel screening methodologies in response to a determination that the screening methodology is to be performed in parallel with another screening methodology; and
(See Hammer, FIG.1 and [0011])
employing each respective screening methodology of the plurality of screening methodologies by, wherein the screening methodologies included in the list of parallel screening methodologies are employed in parallel with other screening methodologies and the screening methodologies included in the list of sequential screening methodologies are employed sequentially, by:
(See Hammer, FIG. 1 and [0014]-[0016]

applying each of the plurality of financial rules, including the one or more adjusted financial rules to the second data for the respective business-activity-compliant entity in accordance with the respective screening methodology;
(See Hammers, [0015])
providing the second list of usable investments to a user computing device.
(See Hammers, [0049])
Hammers does not teach, however, Qasem teaches obtaining first and second data for each of a plurality of entities;
(See Qasem, [0021]-[0022])
in response to the respective entity failing to comply with the plurality of business activity rules, adding investments associated with the respective entity to a first list of non-usable investments; and
(See Qasem, [0020] and FIG. 1)
in response to the respective entity complying with the plurality of business activity rules, identifying the respective entity as a business- activity-compliant entity;
(See Qasem, [0020] and FIG. 1) 
defining a plurality of screening methodologies to apply to the second data for the respective business-activity-compliant entity; 
(See Qasem, [0022])

determining if the applied financial rules satisfy the at least one tolerance setting;
(See Qasem, [0023]) 
Qasem teaches screening a company for compliance with Shariah-based principles. It would have been obvious to one of ordinary skill in the art to include screening a company for compliance with Shariah-based principles, as in Qasem, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to utilize the computer generated investment vehicle index to overcome the time-consuming and labor intensive process of combining qualitative and quantitative rules and restrictions, and the need for ongoing monitoring, to ascertain continued Shariah-based compliance. Shariah continues to be interpreted in light of the modern business environment, and many of its precepts continue to be analyzed with respect to current business practices and capital structures to stay current with the evolving business environment.
Hammers and Qasem do not teach, however, Shah teaches in response to the applied financial rules satisfying the at least one tolerance setting, adding investments associated with the respective business-activity-compliant entity to a second list of usable investments; and
(See Shah, [0031]-[0032] and [0037])
in response to the applied financial rules failing to satisfy the at least one tolerance setting, adding the investments associated with the respective business-activity-compliant entity to the first list of non-usable investments; and
(See Shah, [0031], [0036], and [0037])
Shah teaches Shariah compliant methods of trading in financial instruments. It would have been obvious to one of ordinary skill in the art to include such means for Shariah compliant methods of trading in financial instruments, as in Shah, and to include screening a company for compliance with Shariah-based principles, as in Qasem, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an alternative to traditional bonds that comply with Shariah law without significant extra costs or complications. There is also a need for hedge fund managers operating in Western markets to be able to manage their funds in a Shariah compliant manner at a minimal extra cost and utilizing hedging indexes, without being forced to change key elements of their existing investment processes, and should not be forced to understand Islamic concepts such as purification or to take these into account when making trades.

Dependent Claim 2
Hammers, Qasem, and Shah disclose the limitations of Independent Claim 1. 
Hammers and Qasem do not teach, however, Shah teaches the computing system of claim 1, wherein the first and second data are same data.
The computing system of claim 1, wherein the first and second data are same data.
(See Shah, [0030]-[0031])
Shah teaches Shari’s compliant methods of trading in financial instruments. It would have been obvious to one of ordinary skill in the art to include such means for Shari’s compliant methods of trading in financial instruments, as in Shah, and to include screening a company for compliance with Shariah-based principles, as in Qasem, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an alternative to traditional bonds that comply with Shari’a law without significant extra costs or complications. There is also a need for hedge fund managers operating in Western markets to be able to manage their funds in a Shari’a compliant manner at a minimal extra cost and utilizing hedging indexes, without being forced to change key elements of their existing investment processes, and should not be forced to understand Islamic concepts such as purification or to take these into account when making trades.
Dependent Claim 3
Hammers, Qasem, and Shah disclose the limitations of Independent Claim 1. 
Hammers and Shah do not teach, however, Qasem teaches the computing system of claim 1, wherein first data includes business-related activity data and the second data includes financial data.
(See Qasem, [0021]-[0022])
Qasem teaches screening a company for compliance with Shariah-based principles. It would have been obvious to one of ordinary skill in the art to include such means for screening a company for compliance with Shariah-based principles, as in Qasem, and to include Shari’s compliant methods of trading in financial instruments, as in Shah, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to utilize the computer generated investment vehicle index to overcome the time-consuming and labor intensive process of combining qualitative and quantitative rules and restrictions, and the need for ongoing monitoring, to ascertain continued Shariah-based compliance. Shariah continues to be interpreted in light of the modern business environment, and many of its precepts continue to be analyzed with respect to current business practices and capital structures.

Dependent Claims 5, 11, and 17
Hammers, Qasem, and Shah disclose the limitations of Independent Claims 1, 9, and 15. 
Hammers and Qasem do not teach, however, Shah teaches the computing system of claim 1, wherein adding the investments associated with the respective business-activity-compliant entity to the first list of non-usable investments in response to the applied financial rules failing to satisfy the at least one tolerance setting, includes: receiving instructions from a review board indicating the respective business-activity-compliant entity is compliant; and
(See Shah, [0010])

adding the investments associated with the respective business- activity-compliant entity to the second list of usable investments.
(See Shah, [0037])
Shah teaches Shari’s compliant methods of trading in financial instruments. It would have been obvious to one of ordinary skill in the art to include such means for Shari’s compliant methods of trading in financial instruments, as in Shah, and to include screening a company for compliance with Shariah-based principles, as in Qasem, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an alternative to traditional bonds that comply with Shari’a law without significant extra costs or complications. There is also a need for hedge fund managers operating in Western markets to be able to manage their funds in a Shari’a compliant manner at a minimal extra cost and utilizing hedging indexes, without being forced to change key elements of their existing investment processes, and should not be forced to understand Islamic concepts such as purification or to take these into account when making trades.

Dependent Claims 6, 12, and 18
Hammers, Qasem, and Shah disclose the limitations of Independent Claims 1, 9, and 15. 
Hammers and Shah do not teach, however, Qasem teaches the computing system of claim 1, wherein obtaining the first and second data includes: receiving stock market feed data for each of the plurality of entities.
(See Qasem, [0029]-[0030])
Qasem teaches screening a company for compliance with Shariah-based principles. It would have been obvious to one of ordinary skill in the art to include such means for screening a company for compliance with Shariah-based principles, as in Qasem, and to include Shari’s compliant methods of trading in financial instruments, as in Shah, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to utilize the computer generated investment vehicle index to overcome the time-consuming and labor intensive process of combining qualitative and quantitative rules and restrictions, and the need for ongoing monitoring, to ascertain continued Shariah-based compliance. Shariah continues to be interpreted in light of the modern business environment, and many of its precepts continue to be analyzed with respect to current business practices and capital structures.
Dependent Claims 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammers (U. S. Patent Application Publication No. 20130304670 A1), herein referred to as Hammers, in view of Qasem et al (U. S. Patent Application Publication No. 20020077949 A1), herein referred to as Qasem, in view of Shah (U. S. Patent Application Publication No. 20070038551 A1), herein referred to as Shah, and in further view of Srivastava et al (U. S. Patent No. 7856388 B1), herein referred to as Srivastava.

Dependent Claims 7, 13, and 19
Hammers, Qasem, and Shah disclose the limitations of Independent Claims 1, 9, and 15. 
Hammers, Qasem, and Shah do not teach, however, Srivastava teaches the computing system of claim 1, wherein obtaining the first and second data includes: receiving extensible Business Reporting Language (XBRL) format financial data for each of the plurality of entities.
(See Srivastava, [Column 6, lines 59-66])
 Srivastava teaches financial reporting and auditing agent with net knowledge for eXtensible Business Reporting Language. It would have been obvious to one of ordinary skill in the art to include such means for financial reporting and auditing agent with net knowledge for eXtensible Business Reporting Language, as in Srivastava; to include Shari’s compliant methods of trading in financial instruments, as in Shah, and to include screening a company for compliance with Shariah-based principles, as in Qasem, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method for searching, analyzing, and reporting business and financial information available through communication networks, particularly the Internet, regardless of inconsistencies in formats and granularity of that information; and to provide a system and method for generating financial information in a standard format so that users can share business and financial information reliably and cost effectively, especially in a Shari’a compliant manner for Islamic investors.

Dependent Claims 8, 14, and 20
Hammers, Qasem, and Shah disclose the limitations of Independent Claims 1, 9, and 15. 
Hammers, Qasem, and Shah do not teach, however, Srivastava teaches the computing system of claim 1, wherein obtaining the first and second data includes: receiving non-XBRL (eXtensible Business Reporting Language) format financial data for each of the plurality of entities; and converting the non-XBRL format financial into XBRL format financial data.
(See Srivastava, [Column 3, lines 56-66])
Srivastava teaches financial reporting and auditing agent with net knowledge for eXtensible Business Reporting Language. It would have been obvious to one of ordinary skill in the art to include such means for financial reporting and auditing agent with net knowledge for eXtensible Business Reporting Language, as in Srivastava; to include Shari’s compliant methods of trading in financial instruments, as in Shah, and to include screening a company for compliance with Shariah-based principles, as in Qasem, to improve and/or enhance the technology for generating a computer generated investment vehicle index, as in Hammers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method for searching, analyzing, and reporting business and financial information available through communication networks, particularly the Internet, regardless of inconsistencies in formats and granularity of that information; and to provide a system and method for generating financial information in a standard format so that users can share business and financial information reliably and cost effectively, especially in a Shari’a compliant manner for Islamic investors.

Allowable Subject Matter
Dependent Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments











































Applicant filed an amendment on February 01, 2021. Claims 1-20 were pending in the Application. Claims 1, 9, and 15 are amended. No new claims have been added. Claims 1, 9, and 15 are independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 9, and 15. Thus Claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and not persuasive. This action is made FINAL.
The specification objections in 6.a. - 6.f. of the Non-final Office Action dated September 01, 2020, are hereby withdrawn with the exception of 6.g., as identified in the Non-final Office Action dated September 01, 2020. Applicant has corrected the specification objections 6.a. - 6.f. identified in the same Non-final Office Action dated September 01, 2020, but still needs to adjudicate 6.g. completely and correctly. 
The drawings dated February 01, 2021 are objected to as the Applicant has corrected the reference 320 to reference 321, but the wording of reference 321 in the Figure 3 Replacement Sheet should read “Business activity rules and financial rules and tolerances 321” as recited in specification dated August 06, 2019, page 17, lines 19-20 and lines 23-24 and in “Amendments to the Specification” dated February 01, 2021, page 3, last paragraph. 
The claim objections in 4.a. of the Non-final Office Action dated September 01, 2020, is hereby withdrawn. Applicant has amended Claim 1 to correct the claim objection of the Non-final Office Action dated September 01, 2020. However, a new claim objection has been identified by the Examiner as noted above in paragraph 9.
The rejections under 35 U. S. C. §112 in the Non-final Office Action dated September 01, 2020, for Independent Claim 1, as well as the rejections to Dependent Claims 2-8 which depend on Independent Claim 1, and Dependent Claim 2 are hereby withdrawn. Applicant has amended Independent Claim 1 and Dependent Claim 2 to adequately overcome the rejections. However, a new 35 U. S. C. §112 rejections have been identified by the Examiner as noted above in paragraphs 14-16.
In the context of 35 U.S.C. §101, Applicant argues that the claims are directed to a specific computer implementation of screening data related to entities to determine whether they follow a prescribed set of rules as amended claim 1 recites, and that Independent claims 9 and 15 are similarly amended. The Applicant continues to argue that none of the elements of amended claim 1 recite an interaction between people. As stated in the MPEP, "the sub-groupings encompass both the activity of a single person ... and activity that involves multiple people ... and thus, certain activity between a person and a computer may fall within the 'certain methods of organizing human activity' grouping." (MPEP 2106.04(a)(2)II). As Applicant has noted, amended claim 1 involves no inter-personal interactions, and only involves interactions between computing devices and data. Thus, the claim does not fall within the "certain methods of organizing human activity" grouping, because none of the elements of claim 1 recite human activity or any personal interactions.
Examiner has considered these arguments and is persuaded that amended Claim 1 involves no inter-personal interaction, and only involves interactions between computing devices and data. However, Examiner argues the claims as amended recite an abstract idea of “using business activity and financial rules to screen entities prior to making investments in the business(es),” which is grouped under “certain methods of organizing human activity” because it recites fundamental economic principles or practices, including mitigating risk, (See the 35 U.S.C. §101 analysis above.). Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 9, and 15, and Dependent Claims 2-8, 10-14, and 16-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §101, Applicant argues that amended claim 1, with Independent Claims 9 and 15 similarly amended, improves the functioning of the computer that employs the screening methodologies by determining which screening methodologies are to be performed sequentially and which are to be performed in parallel. This allows the computing device to screen the entity's data faster by employing some screening methodologies in parallel and employing other screening methodologies sequentially, especially when screening rules change. As a result, the claimed invention reduces the amount of computing resources needed to screen each entity. Thus, the claim is directed to a specific improvement in the computer implementation of screening entities, and the claim is not directed to an abstract idea.
Examiner has considered these arguments and is not persuaded. Examiner argues that the claims do not purport to improve the functioning of the computer itself. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Examiner argues that the courts have indicated the following examples may not be sufficient to show an improvement in computer functionality: 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), which can be construed as being similar to using any computer for using business activity and financial rules to screen entities prior to making investments in the business(es).
Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), which is being again construed as including any computer for using business activity and financial rules to screen entities prior to making investments in the business(es).
Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 9, and 15, and Dependent Claims 2-8, 10-14, and 16-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §101, Applicant argues that the alleged judicial exception is integrated into a practical application. In particular, the claims include specific features that address specific technological problems in screening data related to entities to determine whether they follow a prescribed set of rules. Applicant continues to argue that the claimed features address technological problems related to reducing computation resource utilization to efficiently screening data based on rules. Accordingly, the claimed features provide an improved technological result, and provide improvements to that technical field, which integrates the alleged abstract idea into a practical application. Thus, the claims are not directed to an abstract idea under step 2A (2) of the Alice framework.
Examiner has considered these arguments and is not persuaded. See the 35 U.S.C. § 101 analysis above where the Examiner argues that Independent claims 1, 9, and 15, and Dependent Claims 2-8, 10-14, and 16-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101. (See the 35 U.S.C. §101 analysis above.).
Examiner continues to assert that Applicant see MPEP 2106.05 (a) (II), where it is stated that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”  Examiner can only find the generic computer components of a computer system, a memory, a processor, and a computer-readable non-transitory storage medium that stores and executes computer instructions that employ the screening methodologies by determining which screening methodologies are to be performed sequentially and which are to be performed in parallel. Examiner is unable to find a computer and an algorithm(s) that clearly link the two to the claimed functions. See also MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Examiner continues to argue that examples that the courts have indicated may not be sufficient to show an improvement to technology include:
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); which is similar to the commonplace business method of using business activity and financial rules to screen entities prior to making investments in the business(es).
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; which is similar to providing the second list of usable investments to a user computing device.
The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 9, and 15, and Dependent Claims 2-8, 10-14, and 16-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §103, Applicant argues as clarified by the amendment, the computing system of claim 1 determines whether a screening methodology is to be performed sequentially or in parallel with other methodologies, and uses that determination to employ the screening methodologies in parallel with other screening methodologies, including screening methodologies that must be employed sequentially with each other. Applicant continues to argue that neither the cited portions of Qasem, nor the cited portions of Shah, disclose determining whether a screening methodology must be employed sequentially with another screening methodology, nor do they disclose using that determination to employ screening methodologies in parallel with other screening methodologies that are employed sequentially.
Examiner has considered these arguments and is not persuaded. Examiner argues that with the 35 U. S. C. §112(b) rejections and analysis above, there is insufficient antecedent basis for the limitations in regards to “screening methodologies” in Independent Claims 1, 9, and 15. These limitations are also vague and indefinite as it is unclear as to which of the “plurality of screening methodologies” that “the screening methodology” is referring to.  Also, it is vague and indefinite as to what “another screening methodology” is referring to. For examination purposes, Examiner is interpreting the screening methodology as a sequential or serial screening methodology so as to develop search strategies to search for prior art.
In any event, as US Patent Application Publication No. US 20130304670 A1 to Hammers is being applied to the newly amended subject matter (See 35 U.S.C. §103 Analysis above) for Independent Claim 1, and similarly Independent Claims 9 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, Independent Claims 1, 9, and 15 are not patentable. Independent Claims 1, 9, and 15 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Hammers, with FIG. 1 and [0010]-[0011] and [0014]-[0016] now applying to the applicable sections for Independent Claim 1, and similarly Independent Claims 9 and 15. Therefore, Independent Claim 1, and similarly Independent Claims 9 and 15, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant argues that as clarified by the amendment to claim 1, with Independent Claims 9 and 15 similarly amended, the plurality of business rules and plurality of financial rules adjusted based when new business activity or financial rule data are obtained. The cited portions of Shah do not disclose that both the business rules and financial rules are adjustable, as recited in claim 1. 
Examiner has considered these arguments and is not persuaded. Examiner argues with the 35 U. S. C. §112(b) rejections and analysis above, the term “adjust”, and the various variants of the term “adjust”, are vague and indefinite. The term "adjust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “adjust”, and the various variants of the term “adjust,” is being defined by the Examiner as “to bring to a more satisfactory state”. The specification on page 13, lines 2-3, recites “… where the financial threshold rules are adjusted or screened within the set tolerances. Examiner contends that the terms “adjust” and “screen” are two different terms with two different meanings. Examiner is defining the term “screen”, and the various variants of the term “screen”, to examine usually methodically in order to make a separation into different groups, which is different from the meaning for the term “adjust” as defined above.
As US Patent Application Publication No. US 20130304670 A1 to Hammers is being applied to the newly amended subject matter (See 35 U.S.C. §103 Analysis above) for Independent Claim 1, and similarly Independent Claims 9 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, Independent Claims 1, 9, and 15 are not patentable. Independent Claims 1, 9, and 15 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Hammers, with [0015]-[0016], [0020], and [0023], now applying to the applicable sections for Independent Claim 1, and similarly Independent Claims 9 and 15. Therefore, Independent Claim 1, and similarly Independent Claims 9 and 15, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant argues that Qasem and Shah cannot be combined. Applicant continues to argue that at paragraph [0028], Qasem states that the financial screen must be placed "at the top of the system as the first screen that performs all the permitted ratio comparisons," while Shah states at paragraphs [0030] and [0031] that the process must begin with sector based screening before "accounting-based compliance techniques are then applied." Therefore, both references are describing processes that must begin with two different steps, which is not possible. As a result, the references are not combinable because the process described in Qasem must start with analyzing financial data and the process described in Shah must start with analyzing sector based rules. The MPEP states that a "proposed modification cannot change the principle operation of a reference," (MPEP 2143.0l(VI)) and that a conclusion that a combination renders a claim obvious if one skilled in the art could have combined the elements "with no change in their respective functions." (MPEP 2143(A)) (emphasis added). Applicant finally argues that attempting to combine these two references would change the first step in at least one of the processes described by these references. Thus, the combination would result in an improper modification that would change the principle operation of the references. Therefore, Qasem and Shah cannot be combined.
Examiner has considered these arguments and is not persuaded. Examiner is unable to find where Shah in [0030] and [0031] states “the process must begin with sector based screening before “accounting accounting-based compliance techniques are then applied." Examiner argues that Shah simply states [0029] that “the financial instruments, and stocks in particular, are screened 120 using this data on the basis of business activity and accounting ratio. Certain business activities are non-permissible from a Shari'a point of view.” Shah then states in [0030] that “Under sector-based compliance requirements 120a, the following business activities are excluded: Pork, Alcohol, Gambling, Financials, Defense, Advertising and Media (newspapers allowed, sub-sectors analyzed individu-ally), Pornography, Investment management, and Venture capital.” Finally, Shah states in [0031] that “A number of different accounting-based compliance techniques are then applied, in particular techniques based on leverage, cash compliance and dividend purification compliance.” Examiner argues that Shah does not prescribe a specified starting point nor a specified order in which the screening is to occur. 
Examiner is unable to find where Qasem in [0028] states that “the financial screen must be placed "at the top of the system as the first screen that performs all the permitted ratio comparisons." Qasem states in [0028] that “by placing this financial screen at the top of the system as the first screen that performs all the permitted ratio comparisons, such as steps 42, 44, 46 and 47 in the flowchart of FIG. 3, … achieves extraordinary time and resources economies. For example, it has been determining by testing that the financial screen 24 reduced the number of companies from 23, 596 to 5,008, thus reducing by almost fivefold ( 4.7 ratio) the number of companies requiring further screening for time-consuming qualitative or combined criteria that require some form of manual, non-automated labor. The reduction ratio represents a dramatic improvement over the prior art in which companies are screened first by manual or semi-manual filters that perform qualitative screening, such as inquiring into the nature of the primary business in which a company engages.” Examiner argues that although Qasem seems to imply that financial rules are applied prior to the business activity rules to achieve extraordinary time and resource economies, Qasem does not imply or state a specific order of screening must occur.  Applicant does not claim or recite in the specification a specified strict order in which the financial rules and the business rules are to be applied in the screening process, therefore, the order is not relevant. Examiner finally argues that since the order is not specifically being recited and claimed by Applicant, Qasem and Shah can be combined. Therefore, Examiner is not persuaded and Independent Claims 1, 9, and 15 are not patentable. Independent Claim 1, and similarly Independent Claims 9 and 15, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
Therefore, the amended Independent Claims 1, 9, and 15 stand rejected under 35 U.S.C. 103. Dependent Claims 2-8, which depend on Independent Claim 1, stand rejected under 35 U.S.C. 103; Dependent Claims 10-14, which depend on Independent Claim 9, stand rejected under 35 U.S.C. 103; and Dependent Claims 16-20, which depend on Independent Claim 15, stand rejected under 35 U.S.C. 103.
Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Donia (U. S. Patent No. 10262371B2) – Automated Compliance Scoring System that Analyzes Network Accessible Data Sources
Donia recites an automated system that analyzes network accessible data sources to determine a score that measures compliance of an investment with a compliance policy.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692